Citation Nr: 0306525	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  95-29 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of left radius and ulna fractures, currently 
evaluated as 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for an increased rating for his 
postoperative residuals of left radius and ulna fractures.  
He responded with a timely Notice of Disagreement, and was 
sent a Statement of the Case.  He subsequently perfected his 
appeal of this issue.  In March 2002, the veteran testified 
before the undersigned member of the Board.  

This claim was initially presented to the Board in May 2002, 
at which time it was sent for additional development by the 
Board.  That development having been accomplished, and the 
veteran having been given proper notification, the veteran's 
appeal may now be considered by the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's postoperative residuals of fractures of the 
left radius and ulna exhibit no nonunion of either the radius 
or ulna.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
for the veteran's postoperative residuals of left radius and 
ulna fractures have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5205-15 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the November 1999 
Statement of the Case, the various Supplemental Statements of 
the Case, and July and August 2001 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical centers in Lyons and 
East Orange, New Jersey.  Because VA medical treatment has 
been reported by the veteran, these records were obtained.  
No private medical records have been obtained, as no such 
evidence has been indicated by the veteran.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA orthopedic 
examinations in conjunction with his claim; for these 
reasons, his appeal is ready to be considered on the merits.  

The veteran seeks an increased rating for his postoperative 
residuals of left radius and ulna fractures.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the U.S. Court of 
Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2002), pertaining to functional impairment.  The Court 
held that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry should not to 
be limited to muscles or nerves.  These determinations 
should, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

The veteran's service connected postoperative residuals of 
left radius and ulna fractures are rated as 20 percent 
disabling under Diagnostic Code 5212, for impairment of the 
radius.  Under this diagnostic code, a 10 percent evaluation 
is warranted for malunion of the radius of the major 
extremity, with bad alignment.  A 20 percent evaluation is 
warranted for nonunion of the radius on the major extremity 
in the upper half.  A 30 percent evaluation requires nonunion 
in the lower half with false movement, without loss of bone 
substance or deformity.  38 C.F.R. § 4.71a, Diagnostic Code 
5212 (2002).  Because the veteran was left-handed at the time 
his injuries were incurred (although he has stated that he 
now uses his right hand due to pain in his left hand and 
forearm), the ratings for a major extremity will be used.  

The veteran's left arm disability has also been evaluated 
under Diagnostic Code 5211, for impairment of the ulna.  
Under this diagnostic code, a 10 percent evaluation is 
warranted for malunion of the ulna of the major extremity, 
with bad alignment.  A 20 percent evaluation is warranted for 
nonunion of the ulna on the major extremity in the lower 
half.  A 30 percent evaluation requires nonunion in the upper 
half with false movement, without loss of bone substance or 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5211 (2002).  
For the reasons to be discussed below, a rating in excess of 
20 percent is not warranted for the veteran's service 
connected postoperative residuals of left radius and ulna 
fractures.  

A VA orthopedic examination was afforded the veteran in 
January 1998.  He reported pain of the left forearm, 
extending from the wrist to the elbow.  His left radius and 
ulna were noted to have been fractured in service, with 
multiple surgical repairs.  Physical examination revealed 
several surgical scars along the left arm.  He had 130? of 
flexion and 5? of extension of the left elbow, and 30? of 
supination and 70? of pronation of the left forearm.  His 
left wrist had 32? of dorsiflexion, 50? of palmar flexion, 20? 
of radial deviation, and 25? of ulnar deviation.  The muscles 
of the left forearm displayed some atrophy as compared to the 
right.  Grip strength was also poor, secondary to left 
forearm pain.  X-rays of the left upper extremity revealed no 
evidence of acute fracture or dislocation in either the wrist 
or elbow.  However, the veteran had surgical plates and 
screws visible in the arm.  

The veteran underwent another VA orthopedic examination in 
May 2000.  He reported limitation of motion of his left 
elbow, reduced arm and strength, and stiffness of the left 
hand and wrist.  A history of a fracture of the left ulna and 
radius was reported.  On physical examination, he had three 
well-healed surgical scars of the left arm.  Range of motion 
testing of the left elbow revealed extension to 30?, and 
flexion to 150?.  Full range of motion was noted in the left 
shoulder, left wrist, and all fingers of the left hand.  Mild 
tenderness was noted over the left elbow joint.  Mild muscle 
atrophy was observed involving the left forearm and bicep and 
triceps, as compared to the right upper extremity.  X-rays of 
the left forearm revealed status-post open reduction and 
internal fixation of the ulna and radius mid-shaft fractures.  

In November 2002, the veteran again underwent VA medical 
examination of his left wrist.  The veteran reported symptoms 
of left arm pain and weakness, with intermittent numbness and 
tingling.  The examiner noted his history of left forearm 
fracture in 1969.  On objective physical examination, the 
veteran had three surgical scars across the left arm.  He had 
0? extension and 135? flexion of the left elbow, 75? 
supination and 80? pronation of the left forearm, and 70? 
dorsiflexion, 60? palmar flexion, 35? ulnar deviation, and 15? 
radial deviation of the left wrist.  Mild pain was noted with 
motion of the left elbow.  X-rays of the left elbow, wrist, 
and hand revealed no evidence of bone or joint abnormality.  
X-rays of the left forearm revealed old healed fractures of 
the radius and ulna with surgical hardware holding the 
fractures in place.  The examiner noted the veteran would 
have pain, fatigue, and lack of endurance of the left arm 
with use, but did not quantify any additional impairment in 
terms of additional limitation of motion.  

According to the evidence of record, the veteran does not 
exhibit nonunion of his left radius or ulna.  VA x-rays taken 
in January 1998, May 2000, and November 2002 have all been 
negative for any the nonunion of the left radius or ulna.  
Rather, the bones of the left forearm were, on each occasion, 
noted to be attached with surgical hardware.  Thus, the 
veteran does not meet requirements for a 30 percent rating 
under either Diagnostic Codes 5211 or 5212.  Additionally, 
the limitation of motion of his left elbow and forearm is not 
sufficiently severe as to warrant an increased rating under 
the appropriate diagnostic codes for this impairment.  
Diagnostic Code 5206 requires forearm flexion limited to 70º 
in order to warrant a 30 percent rating; the veteran has 
forearm flexion to 130º at worst, according to the January 
1998 examination results.  Diagnostic Code 5207 requires 
forearm extension limited to 90º in order to warrant a 30 
percent rating; the veteran has forearm extension to, at 
worst, 30º.  Diagnostic Code 5213 awards a 30 percent rating 
for pronation limited to less than the middle of the arc 
between 0 and 80º.  See 38 C.F.R. § 4.71, Plate I (2002).  
However, the veteran has had pronation to at least 70º at all 
times during the pendency of this appeal.  The remainder of 
the diagnostic codes do not otherwise afford the veteran an 
increased rating in excess of 20 percent, based on a review 
of the medical record.  

When the veteran was reexamined in November 2002, the VA 
examiner suggested the veteran might have additional 
impairment due to such factors as weakened movement, excess 
fatigability, or incoordination, and mild pain on motion; 
however, the examiner declined to quantify any such 
functional impairment in terms of additional limitation of 
motion.  It is not shown that there is addition impairment, 
beyond that contemplated in the 20 percent assigned, for the 
mild pain and mild muscle impairment shown.  Therefore, an 
increased rating based on 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.  See DeLuca, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's fracture residuals have themselves 
required no extended periods of hospitalization since the 
initiation of this appeal, and are not shown by the evidence 
to present marked interference with employment in and of 
themselves.  While the veteran has missed a considerable 
amount of work in the past several years, this problem has 
been attributed to his post traumatic stress disorder, and 
not his left arm disability, and no medical expert has 
suggested the veteran is unable to work due solely to his 
left arm disability.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

For all the foregoing reasons, the Board finds that an 
evaluation in excess of 20 percent is not warranted for the 
veteran's postoperative residuals of fractures of the left 
radius and ulna.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  As a preponderance of the evidence is against the 
award of a rating in excess of 20 percent, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to an increased rating in excess of 20 percent 
for the veteran's postoperative residuals of fractures of the 
left radius and ulna, is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

